DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s after final amendment filed on March 8, 2022. 
Claims 1 and 8 have been amended. 
Claims 2, 7, 9, and 11-13 were previously canceled. 
Response to Arguments
Applicant’s arguments, see Pg. 6, filed March 8, 2022, with respect to Claims 1, 3-6, 8, 10, and 14-18. have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. Regarding claims 1 and 8, Applicant has amended the claims by clarifying that the first wall portion and the second wall portion are part of the claimed invention. 
Allowable Subject Matter
Claims 1, 3-6, 8, 10, and 14-18 are allowable.
The following is an examiner’s statement of reasons for allowance:
The closest prior is Hamilton (U.S. 2015/0092909).
Regarding claim 1:
Hamilton discloses a gantry housing comprising:
 a first cover (Fig. 1, 6 left side of housing 1) constituting a front surface portion of the gantry housing (Fig. 1, 6 left side of housing 1), the first cover (Fig. 1, 6) having a first wall surface (Fig. 1, cover 6 defining bore 2) including first opening (Fig. 1, 2);

a scan window (Fig. 1, 7) constructed to be X-ray transparent ([0007], x-ray permeable material), the scan window (Fig. 1, 7) being attached to the first cover and the second cover to run along a path of rotation of a gantry (Fig. 1, window 7 attached to both covers), 
wherein the scan window (Fig. 1, 7) comprises:
 an X-ray transparent member ([0007], x-ray permeable material) having an inner surface ([0031], annular window) defining a third opening (Fig. 1, 2; [0031], annular windows creates a circular opening) positioned between the first opening and the second opening, and an outer surface ([0031], annular window);
a first elastic member (Fig. 2, 12) joined to the outer surface of the X-ray transparent member (Fig. 2, 7); and 
a second elastic member (Fig. 2, 12) joined to the outer surface of the X-ray transparent member (Fig. 2, 7),
the first cover (Fig. 1, left side of 6) comprises: 
a first receiving portion (Fig. 2, left side of 6 has a gap for mounting window 7) in which the first elastic member (Fig. 2, 12) is disposed, the first receiving portion (Fig. 2, left side of 6 has a gap for mounting window 7) having a first surface in contact with the first elastic member (Fig. 2, elastic member 12 contacts cover 6); and 
a first reinforcing portion (Fig. 2, left side of 6 has a gap for mounting window 7), the first reinforcing portion (Fig. 2, left side of 6 has a gap for mounting window 7) supporting the 
said second cover (Fig. 1, right side of 6) comprises:
 a second receiving portion (Fig. 2, right side of 6 has a gap for mounting window 7) in which the second elastic member (Fig. 2, 12) is disposed, the aid second receiving portion having a second surface in contact with the second elastic member (Fig. 2, elastic member 12 contacts cover 6); and
 a second reinforcing portion (Fig. 2, right side of 6 has a gap for mounting window 7), the second reinforcing portion (Fig. 2, left side of 6 has a gap for mounting window 7) supporting the X-ray transparent member (Fig. 2, 7) from the outer surface side of the X-ray transparent member (Fig. 2 outer surface of 7);
wherein the first cover (Fig. 2, left side of cover 6) has a first wall portion (Fig. 2, surface of left side of cover 6 has a wall) having the first wall surface (Fig. 2, surface of left side of cover 6).
However, Hamilton fails to disclose wherein the first receiving portion has a first side portion formed in the first wall portion and a second side portion facing the first side portion.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 3-6, 8, 10, and 14-18 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884